     Case 2:15-cv-00447-KJM-JDP Document 77 Filed 02/05/21 Page 1 of 4
1

2

3

4

5

6

7

8

9                                     UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11

12    JOSE R. ZAIZA,                                    Case No. 2:15-cv-00447-KJM-JDP (PC)
13                       Plaintiff,                     ORDER SETTING SETTLEMENT
                                                        CONFERENCE AND STAYING CASE FOR
14           v.                                         60 DAYS
15    D. TAMPLEN, et al.,
16                       Defendants.
17

18          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

19   U.S.C. §1983.

20          The court has determined that this case will benefit from a settlement conference.

21   Therefore, this case will be referred to Magistrate Judge Stanley A. Boone to conduct a settlement

22   conference on March 19, 2021 at 9:30 a.m. In light of the coronavirus (COVID-19) outbreak and

23   evolving coronavirus protocols, the parties shall appear remotely via the Zoom

24   videoconferencing application. The court stays this action for a period of 60 days to allow the

25   parties to meet and confer, and then participate in the settlement conference.

26          Counsel for Defendants shall contact Courtroom Deputy, Mamie Hernandez, at (559) 499-

27   5672 or mhernandez@caed.uscourts.gov for the video and dial-in information, including any

28   necessary passcodes. Plaintiff’s attendance will be secured through the litigation coordinator at

                                                       1
     Case 2:15-cv-00447-KJM-JDP Document 77 Filed 02/05/21 Page 2 of 4
1

2    plaintiff’s institution.

3            In issuing this order, there is a presumption that this case will proceed to a settlement

4    conference.1 However, if defense counsel in good faith finds that a settlement conference would

5    be a waste of resources, defense counsel may move to opt out of this early settlement conference.

6    A written notice to opt out must be filed within 14 days of the date of the issuance of this order.

7            In accordance with the above, IT IS HEREBY ORDERED that:

8            1. This action is STAYED for 60 days to allow the parties an opportunity to settle their

9                dispute. Except as provided herein or by subsequent court order, no other pleadings or

10               other documents may be filed in this case during the stay of this action.

11           2. This case is set for a remote settlement conference before Magistrate Judge Stanley A.

12               Boone on March 19, 2021, at 9:30 a.m.

13           3. A representative with full and unlimited authority to negotiate and enter into a binding

14               settlement shall attend via Zoom.

15           4. Those in attendance must be prepared to discuss the claims, defenses and damages.

16               The failure of any counsel, party or authorized person subject to this order to appear

17               via Zoom may result in the cancellation of the conference and the imposition of

18               sanctions.

19           5. Defendants shall provide a confidential settlement statement to the following email
20               address: saborders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

21               statement to U.S. District Court, 2500 Tulare Street, Fresno, California, 93721,

22               “Attention: Magistrate Judge Stanley A. Boone.” The envelope shall be marked

23               “Confidential Settlement Statement”. Settlement statements shall arrive no later than

24               March 12, 2021. Parties shall also file a Notice of Submission of Confidential

25               Settlement Statement (See Local Rule 270(d)). Settlement statements should not be

26               filed with the Clerk of the Court nor served on any other party. Settlement statements

27
             1
               This case was before the court for an evidentiary hearing on February 4, 2021. ECF No.
28   76. The court defers further consideration of the issues addressed at the evidentiary hearing until
     the settlement conference is completed or vacated.
                                                       2
     Case 2:15-cv-00447-KJM-JDP Document 77 Filed 02/05/21 Page 3 of 4
1

2            shall be clearly marked “confidential” with the date and time of the settlement

3            conference indicated prominently thereon.

4         6. The confidential settlement statement shall be no longer than five pages in length,

5            typed or neatly printed, and include the following:

6                a. A brief statement of the facts of the case.

7                b. A brief statement of the claims and defenses, i.e., statutory or other grounds

8            upon which the claims are founded; a forthright evaluation of the parties’ likelihood of

9            prevailing on the claims and defenses; and a description of the major issues in dispute.

10               c. An estimate of the cost and time to be expended for further discovery, pretrial,

11           and trial.

12               d. The party’s position on settlement, including present demands and offers and a

13           history of past settlement discussions, offers, and demands.

14               e. A brief statement of each party’s expectations and goals for the settlement

15           conference, including how much a party is willing to accept and/or willing to pay.

16               f. If the parties intend to discuss the joint settlement of any other actions or claims

17           not in this suit, give a brief description of each action or claim as set forth above,

18           including case number(s), if applicable.

19        7. If a settlement is reached at any point during the stay of this action, the parties shall
20           file a Notice of Settlement in accordance with Local Rule 160.

21        8. If the defense counsel wishes to “opt- out” of this settlement for the reasons stated

22           above, counsel must do so within fourteen (14) days of this order by filing a “Notice

23           of Opt-Out and Request to Vacate Settlement Conference.”

24        9. The parties remain obligated to keep the court informed of their current address at all

25           times during the stay and while the action is pending. Any change of address must be

26           reported promptly to the court in a separate document captioned for this case and

27           entitled “Notice of Change of Address.” See Local Rule 182(f).
28        10. A failure to follow these procedures may result in the imposition of sanctions by the

                                                      3
     Case 2:15-cv-00447-KJM-JDP Document 77 Filed 02/05/21 Page 4 of 4
1

2             court.

3
     IT IS SO ORDERED.
4

5
     Dated:   February 4, 2021
6                                          JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                           4
